

EXHIBIT 10.34
 
AMENDMENT TO PROMISSORY NOTE
 
AMENDMENT, DATED OCTOBER 11, 2010, TO PROMISSORY NOTE, dated as of February 26,
2010, made by and between Li-ion Motors Corp., a Nevada corporation, with its
principal offices located at 4894 Lone Mountain Road #168 (the “Borrower”) and
Frontline Asset Management Inc., a Nevada corporation, having an office at 4933
West Craig Rd. #126, Las Vegas, NV 89130 (the “Holder”).  Capitalized terms used
herein and not otherwise defined herein shall have the meaning assigned to such
term in the Original Note.
 
WHEREAS, the Borrower and the Holder are parties to that certain Promissory
Note, dated February 26, 2010 (the “Original Note”) pursuant to which the
Borrower has borrowed the amount of $2,000,000 from the Holder;
 
WHEREAS, the Original Note provides that the Maturity Date shall be March 1,
2011; and
 
WHEREAS, the Borrower and the Holder have agreed to extend the Maturity Date and
to amend Section 4 of the Original Note in order to provide the Borrower with
additional time to secure financing; and
 
WHEREAS, in accordance with the terms and conditions of the Original Note, the
Borrower and the Holder hereby approve the amendment of the Original Note as set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:
 
 
1.
By their respective execution of this Agreement, the Borrower and the Holder
agree that the term “Maturity Date” shall mean March 1, 2012.

 
2.            By their respective execution of this Agreement, the Borrower and
the Holder agree that Section 4 of the Original Note is hereby amended to read
in its entirety as follows:
 
3.           By their respective execution of this Agreement, the Borrower and
the Holder agree that Section 4 of the Original Note is hereby amended to read
in its entirety as follows:
 
Section 4.  Maturity Date.
 
The entire principal balance of this note, together with all accrued and unpaid
interest, shall be due and payable on March 1, 2012 ("maturity date"), unless
otherwise prepaid in accordance with the terms of this note.
 
4.            Except as expressly provided herein, the Original Note shall
continue in full force and effect.

 
 

--------------------------------------------------------------------------------

 
 

 
LI-ION MOTORS CORP.
       
/s/ Stacey Fling
         
By:
             
Name:
         
Title:
 

 

 
FRONTLINE ASSET MANAGEMENT INC.
       
By:
           
Name:
         
Title:
 


 
 

--------------------------------------------------------------------------------

 